Citation Nr: 0212034	
Decision Date: 09/13/02    Archive Date: 09/19/02

DOCKET NO.  90-21 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE


Entitlement to presumptive service connection for the cause 
of the veteran's death due to exposure to ionizing radiation 
in service under the criteria which became effective on 
March 26, 2002.  

(The additional issue of entitlement to service connection 
for the cause of the veteran's death due to exposure to 
ionizing radiation in service under the legal criteria in 
effect prior to the regulatory change on March 26, 2002, will 
be the subject of a later decision by the Board.  )


WITNESSES AT HEARING ON APPEAL

Appellant, her son, and J.S.

ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

The appellant is the widow of a deceased veteran who had 
active service from August 1941 to October 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Waco, Texas Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

The appellant has been assisted during the course of this 
appeal by The American Legion, but she has never formally 
appointed that organization, or any other individual or 
organization, as her representative.  In June 2002, a letter 
was sent to the appellant asking her to clarify her wishes 
concerning representation.  This letter was inadvertently 
addressed to the veteran rather than the appellant, but it 
was sent to the appellant's address of record, and no reply 
has been received.  Consequently, it is presumed that the 
appellant does not desire representation in this appeal.  

Pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002)(to be codified at 38 C.F.R. § 19.9(a)(2)), 
the Board is undertaking additional development with respect 
to the issue of entitlement to service connection for the 
cause of the veteran's death due to exposure to ionizing 
radiation in service under the legal criteria in effect prior 
to March 26, 2002.  When it is completed, the Board will 
provide notice of the additional development as required by 
Rule of Practice 903 (67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002)(to be codified at 38 C.F.R. § 20.903)).  After giving 
the notice and reviewing your response to the notice, the 
Board will prepare a separate decision addressing that issue.  


FINDINGS OF FACT

1.  The veteran died in October 1986 due to metastatic large 
cell carcinoma of the lung.  

2.  During service, the veteran participated in several 
atmospheric nuclear tests and was exposed to ionizing 
radiation as a result.  


CONCLUSION OF LAW

Effective March 26, 2002, service connection for the cause of 
the veteran's death due to exposure to ionizing radiation in 
service is established.  38 U.S.C.A. §§ 1110, 1112, 1131, 
1137, 1310 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.312 (2001); 67 Fed. Reg. 3612-3616 (January 25, 
2002)(to be codified at 38 C.F.R. § 3.309(d)(2)(xx), 
effective March 26, 2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The evidentiary record in this appeal has been developed 
under the provisions of the Veterans Claims Assistance Act 
(VCAA) of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
See, e.g., the supplemental statement of the case addressed 
to the appellant by the RO dated March 8, 2002.  With respect 
to the issue which is the subject of the present decision, 
the appellant has not identified any additional evidence or 
information which could be obtained to substantiate the 
current claim, and the Board is also unaware of any 
outstanding evidence or information that could be obtained to 
substantiate these claims.  Furthermore, as indicated below, 
the current evidentiary record is sufficient to warrant the 
allowance of the present appeal.  Therefore, the Board is 
satisfied that no further action is required to comply with 
the VCAA or the regulations implementing it regarding the 
issue set forth on the cover page.  

II.  Analysis

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated during active 
military service in wartime or peacetime.  38 U.S.C.A 
§§ 1110, 1131. 

To establish service connection for the cause of a veteran's 
death, the evidence must establish that a service-connected 
disease or injury either caused or contributed substantially 
or materially to cause death.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312.  

In addition, certain diseases are presumed to have been 
caused by exposure to ionizing radiation in service if they 
become manifest in radiation-exposed veterans at any time 
after service.  38 C.F.R. § 3.309(d).  Effective March 26, 
2002, lung cancer was included among these radiation-
presumptive diseases.  67 Fed. Reg. 3612-3616 (January 25, 
2002)(to be codified at 38 C.F.R. § 3.309(d)(2)(xx), 
effective March 26, 2002).  

In this case, the veteran died on October [redacted], 1986, at the 
age of 70 due to metastatic large cell carcinoma of the lung.  
The fatal lung cancer was first diagnosed in 1986, many years 
after the veteran's retirement from active service in 1973.  
The evidence of record indicates that the veteran 
participated in several atmospheric nuclear tests in the 
1950's, and that he was exposed to ionizing radiation as a 
result of his participation in those tests.  Therefore, the 
requirements for presumptive service connection for the cause 
of the veteran's death under the criteria which became 
effective March 26, 2002, have been met..  


ORDER

Entitlement to presumptive service connection for the cause 
of the veteran's death under the criteria which became 
effective March 26, 2002, is granted. 



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

